 Case 3:20-cv-08123-JJT Document 39-1 Filed 12/04/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ARIZONA
_________________________________
Brian Erskine,                    )
                                  )   Case No. CV-20-08123-PCT-JJT
                 Plaintiff;       )
v.                                )   NOTICE OF
                                  )   MOTION TO SUBSTITUTE PARTY
Forrest Fenn,                     )   BY F. R. C. P. 25(a)(1)
                                  )
                 Defendant.       )
_________________________________ )

NOTICE OF MOTION TO SUBSTITUTE PARTY BY F. R. C. P. (“Rule”) 25(a)(1)

       Plaintiff, acknowledging the Suggestion of Death of Defendant Forrest Fenn filed

on September 8, 2020 (D#35), respectfully Notices timely Motion to Substitute Party by

Rule 25(a)(1). LRCiv 7.2 informs that defense has fourteen (14) days to Respond. No

hearing date is set.


Respectfully submitted this 4th day of December, 2020,




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com
 Case 3:20-cv-08123-JJT Document 39-1 Filed 12/04/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

By Rule 25 requirements for service on parties (Rule 5) and nonparties (Rule 4), I hereby

certify that on December 4 or 5, 2020, I electronically forwarded the foregoing with

Motion, Proposed Order, and Exhibits (and fee) to a professional process server for

service on two (2) nonparties named in probate filings as Exhibited in the Motion; placed

same in the U. S. Mail, certified return receipt requested, for service on proposed

Substitute Party Zoe Fenn Old through counsel, John Hickey of April, Dolan, and Hickey,

P. C.; and electronically filed same with the Clerk using the CM/ECF system, which will

serve notice of filing to counsel of record and the Court Monitor to their registered

electronic mail addresses:

                                  James W. Armstrong
                                    Brian E. Ditsch
                                 SACKS TIERNEY, P. A.

                               Karl Sommer
                     SOMMER KARNES AND ASSOCIATES LLP
                               Pro Hac Vice

                                 Attorneys for Defendant




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com
